 In the Matter Of CLEVELAND MOBBING MACHINE COMPANYandUNITEDAUTOMOBILE WORKERS OF AMERICA, LOCAL #631 (A. F. OF L.)Case No. R-1571AMENDMENT TO DIRECTION OF ELECTIONJanuary 15, 1940On December 18, 1939, the National Labor Relations Board issued ItDecision and Direction of Election 1 in the above-entitled proceedings,the election to be held within 30 days from the date of the. Direction,under the direction and supervision of the Regional Director for theEighth Region (Cleveland, Ohio), to determine whether the employeesin the unit found by the Board to be appropriate, desire to be repre-sented by United Automobile Workers of America, Local #631, affili-ated with the American Federation of Labor, or Local No. 409, Interna-tional Union, United Automobile Workers of America, affiliated withthe Congress of Industrial Organizations, or by neither.On January 8, 1940, International Union, United Automobile Work-ers of America, advised the Board that the name of Local No. 409, Inter-nationalUnion, United Automobile Workers of America, had beenchanged to Local No. 217, International Union, United AutomobileWorkers of America, and requested that the designation of the unionbe changed on the ballot.Thereafter, all parties, by stipulation, re-quested and authorized the Board to amend the Direction of Electionaccordingly.The Board hereby amends its Direction of Election by striking there-from the words "Local No. 409, International Union, United Auto-mobile Workers of America, affiliated with the Congress of IndustrialOrganizations" and substituting therefor the words "Local No. 217,International Union, United Automobile Workers of America, affiliated .with the Congress of Industrial Organizations."1 18 N. L. R. B. 412.19 N. L. R. B., No. 49.426